Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11 is the phrase “wherein with the cutting plane of the at least one rotating disc (11) located perpendicular to the longitudinal axis of the logs (13) of rolled sheet material”.  Claim 15 has a similar phrase.    Also in claim 11 is the phrase “the orbiting arm (12) is configured to perform an orbit in the cutting plane perpendicular to the longitudinal axis of the logs (13) while the rotating disc blade (11) rotates to thereby perform transverse cuts over the logs (13) and thereby produce rolls (15) of smaller length than the length of the logs (13).”   Claim 15 has a similar phrase.   It is not clear what structure is inferred in the claimed machine by these limitations.  Is Applicant trying to infer a log, or log holder/conveyor?  Examiner notes no log holder or conveyor is shown in the elected figures 1 and 2.  Should the logs themselves be given weight?  Or is this intended to give some unperceived weight to the cutting portion of the machine?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,5,6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (2008,0017003) in view of Kumagai et al.(7,563,155), with evidence provided by Carrasco (2016/0114494) and Hamilton (5,437,215).
Hsu shows a log cutting off machine with most of the recited limitations of claim 1 including;
a plurality of the logs (L) of rolled sheet material, each log (L) having a length and a longitudinal axis extending along the length of the logs;
an orbiting arm (304) having orbital movement; 
at least one rotating disc (302) carried by the orbiting arm (304) and rotating during the orbital movement of the orbiting arm, the at least one rotating disc having an axis and a cutting plane perpendicular to the longitudinal axis of the logs (see figures 1 and 2); and 
wherein the at least one rotating disc is located on the cutting plane perpendicular to the longitudinal axis of the logs (see figure 4B) such that, with the plurality of the logs moving forwards in a direction of their longitudinal axes, the axis of the at least one rotating disc is parallel to the axis of the plurality of the logs, 
wherein, with the plurality of the logs moving forwards in the direction of their longitudinal axes, the orbiting arm (304) is configured to perform an orbit in a cutting plane perpendicular to the longitudinal axis of the logs (L) while the rotating disc blade rotates to thereby perform transverse cuts over the logs and thereby produce rolls of smaller length than the length of the logs.

Kumagai is not cutting a paper workpiece, but if there is any doubt about the efficacy of vibrating blades to cut paper workpieces, note Carrasco (paragraph 0022) and Hamilton (column 5, lines 10-15).
For claims 11 and 15, see the analysis of claim 1 above.
With respect to claims 5,12 and 16, Kumagai shows an ultrasonic generator (93,94), a cable (924,925),an ultrasonic converter (8a,8b) and the sonotrode (5,6) placed on the blade.
As for claims 6,13 and 17, the sonotrode is attached to the rotary driving mechanism, in that is rotates with the blade and clamps it to the rotating shaft.
	In regard to claims 10,14 and 18, Hsu shows paper logs (L).

Applicant's arguments have been fully considered.
Applicant’s arguments against the 35 USC 102 rejection by Kumagi were convincing.  While Kumagi could be programmed to perform an orbital cutting cycle, that programming itself would be a structural modification, and thus an unmodified Kumagi does not have all the structure.

With respect to the rejection under 35 USC 103, Applicant wonders why this has not been done before, if it is obvious.  The answer is time and money, as usual.  A manufacturer must weigh the benefits (better cutting action) against the minuses (extra cost and complexity).  Not everyone will make the same choice.
Applicant further argues that Kumagi is non-analogous art.  While Kumagi and Hsu both are rotary disc blades, Examiner understands Applicant’s concerns about them cutting different materials, and that is why Carrasco and Hamilton are cited to show that ultrasonic blades are also known for cutting paper and cardboard.
Applicant notes that Carrasco’s paragraph 0005 does not mention paper.  This is a typo for which the Examiner apologizes.  It is paragraph 0022 which mentions the paper and cardboard.
	Applicant argues that Carrasco and Hamilton have ultrasonic blades that are not rotary.  This is true, but Hsu and Kumagi already teach the rotary discs.  One of ordinary skill would understand that ultrasonics benefit both rotary and non-rotary blades, especially since references are provided that teach both.
	Applicant has requested an interview.  Applicant is welcome to call the Examiner anytime (except July 1-5 and August 24-31).  Examiner notes the differences between Kumagi’s ultrasonic-to-blade connection, and Applicant’s ultrasonic-to-blade connection.  Perhaps the claims could be amended to reflect that difference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724